                      Case 5:19-cv-05540-EJD Document 16 Filed 09/30/19 Page 1 of 6


                1   SCHILLING LAW GROUP, PC
                      Charity M. Gilbreth (Bar No. 223504)
                2     charity.gilbreth@schillinglawgroup.com
                      Matthew G. Ardoin (Bar No. 293350)
                3     matt.ardoin@schillinglawgroup.com
                      Tyler H. Hunt (Bar No. 313326)
                4     tyler.hunt@schillinglawgroup.com
                    1100 Newport Center Drive, Suite 250
                5   Newport Beach, California 92660
                    Telephone: (949) 760-6120
                6   Facsimile: (949) 760-6129
                7   Attorneys for ACTIVISION BLIZZARD, INC.
                    and BLIZZARD ENTERTAINMENT, INC.
                8

                9                         UNITED STATES DISTRICT COURT

           10                          NORTHERN DISTRICT OF CALIFORNIA

           11                                     SAN JOSE DIVISION

           12

           13       ERIK ESTAVILLO,                            CASE NO. 5:19-cv-05540-NC

           14                      Plaintiff,                  Assigned To: Hon. Nathanael Cousins
                                                               Courtroom: 5
           15             v.
                                                               REPLY IN SUPPORT OF
           16       ACTIVISION BLIZZARD, INC.,                 DEFENDANT’S MOTION TO DISMISS
                                                               COMPLAINT
           17                      Defendant.
                                                               Date:           October 23, 2019
           18                                                  Time:           1:00 p.m.
                                                               Courtroom:      5
           19
                                                               Action Filed:   August 2, 2019
           20                                                  Trial Date:     None Set

           21

           22

           23

           24

           25

           26

           27

           28

SCHILLING LAW
                    5:19-cv-05540-NC                           REPLY IN SUPPORT OF DEFENDANT’S
  GROUP , PC                                                   MOTION TO DISMISS COMPLAINT
                         Case 5:19-cv-05540-EJD Document 16 Filed 09/30/19 Page 2 of 6


                1                      MEMORANDUM OF POINTS AND AUTHORITIES
                2   I.       INTRODUCTION
                3            The Complaint fails as a matter of law because there is no cognizable violation of
                4   the Americans with Disabilities Act (“ADA”) or Section 1723 of the California Civil
                5   Code (“Section 1723”). The Opposition does not refute any of the legal arguments made
                6   in the moving papers about why the Complaint should be dismissed without leave to
                7   amend.1 While pro se pleadings are construed liberally, such pleadings still must abide
                8   by the standards which determine whether a complaint is sufficient for the purposes of
                9   Federal Rule of Civil Procedure 12(b)(6). James v. San Francisco Unified Sch. Dist.,
           10       2018 WL 4635640, at *2 (N.D. Cal. Sept. 27, 2018) (granting motion to dismiss pro se
           11       complaint). “Dismissal for failure to state a claim under 12(b)(6) is proper if there is a
           12       ‘lack of a cognizable legal theory or the absence of sufficient facts alleged under a
           13       cognizable legal theory.’” Id. Construing Plaintiff’s pleading liberally, the Complaint
           14       lacks both any cognizable legal theory and sufficient facts alleged to establish liability
           15       (even assuming there was a cognizable theory alleged). (Mot. at 6:25-7:12). Where “it
           16       appears beyond doubt that the plaintiff can prove no set of facts in support of his claim
           17       which would entitle him to relief,” dismissal without leave to amend is proper. See also
           18       Simmons v. Giurbino, 2011 WL 2838125, at *1 (N.D. Cal. July 18, 2011) (denying
           19       motion for reconsideration of pro se complaint after case was dismissed without leave to
           20       amend). Here, the Complaint should be dismissed without leave to amend because it is
           21       absolutely clear that the legal and factual deficiencies cannot be cured with amendment.
           22       See Van v. Wal-Mart Stores, Inc., 583 F. App’x 761, 763 (9th Cir. 2014).
           23

           24
                    1
           25                A substantial portion of the Opposition is dedicated to arguing that Plaintiff filed the
                             Complaint in good faith and that as a result, Blizzard should not be entitled to attorney’s
           26                fees. Not only has Plaintiff filed eight meritless lawsuits, all of which were dismissed
                             within months of filing (Mot. at 3:7-10; RJN, Ex. 2 - 16), but here Plaintiff re-filed the
           27
                             exact same ADA claim that a federal court already ruled failed as a matter of law. (Mot.
           28                at 4:20-5:9).


SCHILLING LAW
                    5:19-cv-05540-NC                                      REPLY IN SUPPORT OF DEFENDANT’S
  GROUP , PC                                                              MOTION TO DISMISS COMPLAINT
                        Case 5:19-cv-05540-EJD Document 16 Filed 09/30/19 Page 3 of 6


                1   II.     THE COMPLAINT LACKS A COGNIZABLE LEGAL THEORY
                2           BECAUSE NEITHER CAUSE OF ACTION APPLIES TO DIGITAL
                3           STORES
                4           Plaintiff’s allegations against Blizzard under both the ADA and Section 1723 turn
                5   on the same alleged wrongful conduct: Blizzard purportedly did not adequately notify
                6   Plaintiff of the company’s video game refund policy. As discussed in the moving papers,
                7   the problem with these allegations is that neither statute applies to digital stores that are
                8   not connected with an actual, physical place. (See Mot. at 7:15-9:23). The Opposition
                9   fails to establish how either statute could apply to Blizzard’s Digital Store.
           10               It is clear law in the Ninth Circuit that the ADA does not apply to digital
           11       storefronts, as digital storefronts are not connected to any actual, physical place. (See
           12       Mot. at 7:15-8:11). Plaintiff is familiar with this argument, as his lawsuit against another
           13       digital video game store earlier this year was dismissed for this very reason. Estavillo v.
           14       Behaviour Interactive, 2019 U.S. Dist. LEXIS 108146, at *7-8 (N.D. Cal. May 30, 2019);
           15       Estavillo v. Behaviour Interactive, 2019 U.S. Dist. LEXIS 108144, at *2-3 (N.D. Cal.
           16       June 27, 2019) (adopting report and recommendation for dismissal as the court’s order);
           17       RJN Exs. 15 and 16. Yet, the Opposition makes no effort to address this argument, or to
           18       give any reason why the same outcome from Estavillo v. Behaviour Interactive should
           19       not apply here. The Opposition is also silent regarding the fact that no California court
           20       has expanded Section 1723 to apply to digital stores or websites. Instead, most of the
           21       Opposition’s arguments are irrelevant to the issues before this Court on a 12(b)(6)
           22       motion.2 For these reasons alone, the Motion should be granted.
           23

           24

           25
                    2
                            The Court should reject Plaintiff’s contention that “The PSN Plaintiff” is irrelevant and
           26               should not be considered because it was “written nearly 10 years ago.” Judicial notice
                            may be taken because Plaintiff does not dispute either the existence of “The PSN
           27
                            Plaintiff,” his authorship of it, nor the accuracy any of the excerpts included as Exhibit 1
           28               to Blizzard’s RJN. See Fed. R. Evid. 201(b).


SCHILLING LAW
                    5:19-cv-05540-NC                                       REPLY IN SUPPORT OF DEFENDANT’S
  GROUP , PC                                                               MOTION TO DISMISS COMPLAINT
                                                                       2
                        Case 5:19-cv-05540-EJD Document 16 Filed 09/30/19 Page 4 of 6


                1   III.    THE COMPLAINT LACKS SPECIFIC FACTS THAT COULD
                2           ESTABLISH LIABILITY
                3                     A.     Plaintiff Did Not Perform The Conditions Precedent To Make A

                4                            Section 1723 Claim

                5           Assuming arguendo that Section 1723 applies to digital stores, Plaintiff’s
                6   Complaint does not allege that he performed the conditions precedent to make a claim
                7   under the statute (nor could he). Section 1723 requires that a buyer “returns, or attempts
                8   to return, the purchased goods on or before the 30th day after their purchase.” Cal. Civ.
                9   Code §1723(c)(1). The Opposition does not dispute that Plaintiff never attempted to
           10       “return” goods.
           11                         B.     Plaintiff’s Facts And Circumstances Simply Cannot Establish

           12                                Liability

           13               Contrary to the assertions in the Opposition, Plaintiff does not have “the right to
           14       participate in” Blizzard’s games, including Overwatch, because of his medical conditions
           15       and because he allegedly spent more than $500 on the game and loot boxes. (Opp. at
           16       3:23-26). He also does not have a right to harass or insult other players in Overwatch
           17       with impunity.3 Blizzard’s End User License Agreement (“EULA”) states that Plaintiff
           18       purchased a revocable license to install and access Overwatch and Blizzard’s online
           19       service, Battle.net. (Mot. at 6:15-23). This license can be revoked if a player engages in
           20       harassing and abusive behavior against other players, which is exactly what happened
           21       here. Id. See also RJN, Ex. 20 at 99-100
           22               Plaintiff had notice of Blizzard’s refund policy prior to his purchase of the
           23       revocable license. (See Mot. at 10:15-11:4; Compl. at 6:17-22). Specifically, the EULA
           24
                    3
           25               Plaintiff ironically paints himself as the “fighter for the ‘little guy’ – the consumer,” in
                            utter disregard for the context in which this lawsuit arose. Plaintiff was temporarily
           26               suspended (the Opposition concedes he was not permanently banned, see Opp. at 4:16-
                            17) after he berated Overwatch players with a litany of racist and homophobic epithets.
           27
                            Yet Plaintiff is indifferent to the need to balance his interests with the millions of other
           28               Overwatch players.


SCHILLING LAW
                    5:19-cv-05540-NC                                       REPLY IN SUPPORT OF DEFENDANT’S
  GROUP , PC                                                               MOTION TO DISMISS COMPLAINT
                                                                       3
                        Case 5:19-cv-05540-EJD Document 16 Filed 09/30/19 Page 5 of 6


                1   states in all capitalized letters that Blizzard “IS NOT REQUIRED TO REFUND
                2   AMOUNTS YOU PAY … FOR ANY REASON.” RJN, Ex. 20 at p. 98. See also RJN,
                3   Ex. 19. The Complaint concedes that the EULA includes the refund policy. (Compl. at
                4   6:17-22). In addition, the Terms of Sale expressly state that Plaintiff is not entitled to a
                5   refund for the purchase of digital content such as Overwatch.4 RJN, Ex. 22 at p. 105.
                6   Based on these facts, the factual deficiencies in Plaintiff’s Complaint cannot be cured
                7   with amendment.
                8   IV.     CONCLUSION
                9           For all of the reasons set forth herein and in the moving papers, Blizzard
           10       respectfully requests that the Court dismiss Plaintiff’s Complaint with prejudice and
           11       without leave to amend.
           12

           13       Dated: September 30, 2019                    SCHILLING LAW GROUP, PC
           14
                                                                         Charity M. Gilbreth
           15                                                            Matthew G. Ardoin
                                                                         Tyler H. Hunt
           16

           17

           18                                                        By: /s/ Matthew G. Ardoin
                                                                        Matthew G. Ardoin
           19
                                                                        Attorneys for ACTIVISION
           20                                                           BLIZZARD, INC. and BLIZZARD
                                                                        ENTERTAINMENT, INC.
           21

           22

           23

           24       4
                            Plaintiff’s evidence corroborates that Plaintiff agreed to Blizzard’s Terms of Sale when
           25               he used the Digital Store. A more legible copy of Plaintiff’s screenshot on page 8 of the
                            Opposition, attached as Exhibit 23 to the Supplemental Declaration of Matthew G.
           26               Ardoin filed concurrently herewith, shows that Blizzard’s Digital Store states: “By
                            clicking ‘Pay Now,’ you agree to the Terms of Sale and Privacy Policy.” Each of those
           27
                            policies is hyperlinked and can be reviewed by gamers who are interested in knowing the
           28               terms that they are agreeing to. (Mot. at 8:13-9:23, 10:15-11:4).


SCHILLING LAW
                    5:19-cv-05540-NC                                     REPLY IN SUPPORT OF DEFENDANT’S
  GROUP , PC                                                             MOTION TO DISMISS COMPLAINT
                                                                     4
                     Case 5:19-cv-05540-EJD Document 16 Filed 09/30/19 Page 6 of 6




                1                                    PROOF OF SERVICE
                2
                3           I am employed in the County of Orange, State of California. I am over the age of
                     18 years and not a party to this action. My business address is SCHILLING LAW
                4    GROUP, PC 1100 Newport Center Drive, Suite 250, Newport Beach, CA 92660. My
                     email address is shamika.polin@schillinglawgroup.com.
                5

                6          On September 30, 2019, I served the following document(s) described as:
                7    REPLY IN SUPPORT OF DEFENDANT'S MOTION TO DISMISS COMPLAINT
                8
                     by serving a true copy of the above-described document in the following manner:
                9
                                             BY OVERNIGHT MAIL DELIVERY
             10
                            I am familiar with the office practice of Schilling Law Group, PC for collecting
             11     and processing documents for overnight mail delivery by Express Mail or other express
             12     service carrier. Under that practice, such documents are delivered for overnight mail
                    delivery by Express Mail or other express service carrier on that same day in the ordinary
             13     course of business, with delivery fees thereon fully prepaid and/or provided for. I mailed
                    a sealed envelope or package containing the above-described document(s) and addressed
             14     as set forth below in accordance with the office practice of Schilling Law Group, PC for
             15     collecting and processing documents for overnight mail delivery by Express Mail or other
                                  .      .
                    express service carrier:
             16
                    Erik Estavillo
             17     3284 Cortese Circle
                    San Jose, CA 95127
             18     Tel: (408) 593-1226
             19
             20             I declare under penalty of perjury under the laws of t~ e U · ed States of America
                    that the foregoing is true and correct. ~                             .
             21
             22
                    Dated: September 30, 2019             ~                    ·       Ct{_/
                                                                  Sha 1ik    . Polin
             23

             24
             25
             26
             27

             28

SCHILLING LAW
                    5: 19-cv-05540-NC                               REPLY IN SUPPORT OF DEFENDANT'S
 GROUP, PC                                                          MOTION TO DISMISS COMPLAINT
